Citation Nr: 9910787	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty from November 1948 to November 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  



REMAND

It is contended that the veteran's exposure to noise from 
artillery fire, while in combat, during his service in Korea 
has resulted in currently manifested hearing loss.  The 
veteran's DD Form 214 reflects that he had service in Korea.  
It indicates that he received the Korean Service Medal with 5 
bronze service stars.  It reflects that the veteran was in 
the field artillery branch and the civilian occupation 
related to his military specialty was "gunner."  His most 
significant assignment was "Btry C, 37 FA Bn, APO 248."  A 
claim, based on combat injury, may be established "on the 
basis of sworn statements alone."  Swanson v. Brown, 4 Vet. 
App. 148, 152 (1993).  The veteran "does not need to supply 
objective medical evidence to support his claim." Id.  A VA 
audiological examination should be conducted with an opinion 
as to any relationship between current hearing loss and 
service requested.  Id.

A May 1998 inquiry was directed to the National Personnel 
Records Center (NPRC).  The inquiry indicates that this might 
possibly be a fire related case but the block requesting 
medical records was not checked.  The July 1998 response from 
NPRC verifies the veteran's service but does not indicate 
that any attempt was made to locate medical records.

In light of the above the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for hearing loss since service, 
as well as inform him that if a medical 
care provider has advised him that 
exposure to the noise from artillery 
damaged his hearing, he should provide a 
written statement to that effect from the 
medical care provider.  The RO should 
then take the necessary steps to obtain 
any records identified by the veteran 
which have not already been associated 
with the record on appeal.  

2.  The RO should contact the NPRC and 
request all of the veteran's service 
medical and personnel records and 
associate those records with the claims 
file.  

3.  The veteran should be scheduled for a 
VA ear, nose and throat examination by a 
board-certified specialist, if available, 
to determine the nature, extent, and 
etiology of any identified bilateral 
hearing loss.  All indicated tests and 
studies must be conducted, and all 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner.  The examiner must elicit from 
the veteran an account of noise exposure 
during his military service and obtain a 
complete occupational history in 
conjunction with the examination.  If 
hearing loss is shown, the examiner 
should offer an opinion, with complete 
rationale, as to the etiology of such 
hearing loss, including whether it is at 
least as likely as not that hearing loss 
is related to noise exposure during 
service, or to any incident during 
service.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO should then reevaluate the 
veteran's claim with appropriate 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998) 
and Swanson, supra.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


